Title: To James Madison from George Joy, 13 December 1808
From: Joy, George
To: Madison, James



(Copy)
Dear Sir,
London 13th. Decr: 1808

I am afraid that neither my letter of the 17th. Septr: nor that of the 14th. Octr: reached you so early as I could wish.  In the Duplicate of the former I was particularly unfortunate, as it reached Mr: Auldjo, thro’ a mistake of the Carrier, a few hours after the Departure of Mr: Atwater.  I was much at a loss, after sending you that dispatch, in what course to direct my Efforts: for tho’ I soon found the Result of the Negotiation; I could anticipate no benefit here from the developement of the sentiments contained in it; nor indeed was it altogether desireable that any Change should be effected in the Resolution that this Government had taken.  I found indeed in the proposal mentioned in your letter of the 21st. July a manifestation of the Magnanimity of the Govt: of the U. S. and as far forth as it was predetermined to sacrifice all but honor to the maintenance of that harmony in which the existence of both Nations may, but of this, must in all probability depend; I am ready to admit the sagacity of the Plan.  But you will excuse me if I say I am not satisfied that you are aware of the Extent of the sacrifice you were offering.  I have a peice in the hands of the Editor of the Chronicle, signed Conciliator, which he has had so long that until last Evening, I doubted his intention to insert it, tho’ I had offered 5 Guis: for the Rent of his Columns; but he then assured me that he had long since ordered the Printer to give it the first vacancy, from real News, adding some Civilities by which I found there was nothing to pay, and which I returned by taking the peice from the Printer and paring away abot: 1/3rd of it in his Office; and as this is a barren day I expect to see it tomorrow.  To this and what I wrote you on the 17th. Sep. I shall refer for the Ideas that I entertain of the Trade as it would be even if your offers were accepted here, so the french decrees remained, Ideas that I suggested to Mr: P. the day after I rec’d your Lr: in conferg. with him thereon.  I am very glad the offer was made.  I am sure it was sincerely urged by Mr: Pinkney, who at one time thought, and I could perceive was pleased to think, it might be accepted.  Nevertheless neither he nor I should see anything to regret in it’s Rejection if we could flatter ourselves that our Sovereign Lord the People would shew the "undivided front" of the So: Carolinians.  But here, tho’ I certainly have never yet been deceived in my dependance on your opinions, I confess to you that my faith has often been shaken.  In the Event of War indeed, I should hope no foreign Nation could "Speculate on the disloyalty of the People."  The Pressure of external force in this form would consolidate the Powers of the Nation as it does of every other; for then the People would feel the necessity of a common Resistance; and the Truth is, (as Genl: Washington tells Lafayette, or Mr: Fairfax, or both;) the People must feel before they will see.  ’Tis the Evil of all popular Governments; and if we have hoped that ours would be exempt from it, I do not find that late Events have justified that hope.  Besides with all the Advantage of a free Press, and open Discussion, the People are misled.  God forbid that we should despair of the Effect of ultimate Conviction on the public Mind; but while the blind, that wont see, lead the blind that can’t see, Confusion is the least Evil that can be expected, and with the prostration of national Character that has lately appeared in the public Prints; the invitation to foreigners to interfere in the most essential Rights of the nation; (an interference very different from that foreign Aid wch. Mr: Houston opposed in the Convention;) one is at a loss to know whether the Country can be prevailed upon to take that Attitude, which, anomalous as her situation undoubtedly is, appears to me most clearly indicated thereby.
What this attitude is I have already shewn in my letter of the 17th. Septr. but I was not aware, till my Return from Brighton a few weeks since, that in the doubt therein expressed of the Utility of the measure, I had made anything like a promise either to publish or pass any Extract therefrom anonymously to Ministers; for I seldom read a letter of my own.  Finding this to be the Case, however, and having lately discovered that some Importance is attached to my Lucubrations in more quarters than one, of which I was not before aware; I have lately sent to Canning a copious Extract with some additions; and been induced--I may also say strongly urged--by some friends to give work to the Press.  Mr. Pinkney knows nothing of these measures on my part.  I have called on him but once since my Return to town, and that a month ago; and I have only once since met him, and that in a large Company nearly 3 Weeks since.  The first time I asked if any proposals from this Govt: on the rejected ground could now be recd: he said not by him.  Then I presumed if they should be better advised there would be no opening}  "They might make any Proposals thro’ Mr. Erskine."  This was said in a hasty Conversation.  What Symptoms have since appeared he will no doubt advise you.  I think Mr: P. quite as flexible as the times will allow.  Mr: Monroe I apprehend, with the best dispositions in the world, would be too much so at this Moment  "Est modus in rebus."  If I were sure that you would take, and could maintain, the ground which the Nature of the Case requires; if I were not alarmed at this pitiful Resistance to Privations which shews such a shameless degeneracy from the days of the Revolution; I certainly would not lift a finger, after what has been done, to divert these people from their Course; but without more power in the Govt. or more virtue in the People, I have thought it right to exert my feeble Efforts to leave you still a Choice; in which after all you may be governed by the pulsation at home.

   anonymously

I was sorry to find on my Return to town that nothing had been done with your Wine, and Hawkes had just returned to Plymo.  It is now here, however, and will be sent you by the first Conveyance.  I rest very truly, Dear Sir, Your friend & Servt.

Geo: Joy

